{¶ 35} Pursuant to App. R. 12(A)(1)(b), we must determine an appeal based on the assignments of error set forth in the briefs. "This is procedurally necessary, as we are permitted to sustain or overrule only assignments of error and not mere arguments." In re Estate ofTaris, Franklin App. No. 04AP-1264, 2005-Ohio-1516, ¶ 5; see, also,State v. Vance, Franklin App. No. 06AP-1016, 2007-Ohio-4407, ¶ 62, fn. 1, discretionary appeal not allowed, 116 Ohio St. 3d 1478, 2008-Ohio-153,879 N.E.2d 785. Because appellant failed to separately assign as error his notice and Juv. R. 40 arguments, I would decline to address them. In all other respects, I concur. *Page 1